Citation Nr: 1107534	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  04-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus secondary 
to hypertension with arteriosclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active military service from August 1956 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California, which denied 
entitlement to service connection for diabetes mellitus.  

In February 2009 and October 2010, the Board remanded the 
Veteran's claim for additional development.  

In addition to remanding the Veteran's current claim for 
additional development in February 2009, the Board "bifurcated" 
the issue of service connection for diabetes mellitus.  The Board 
denied service connection on a presumptive basis pursuant to 
38 C.F.R. §§ 3.307, 3.309, and noted that the Veteran was 
previously denied entitlement to service connection for diabetes 
mellitus in October 1981 and December 1993 rating decisions on 
the basis that the Veteran's service treatment records (STRs) 
were negative for complaint, treatment, or diagnosis of diabetes 
during service, and because the Veteran did not submit new and 
material evidence to reopen his claim, respectively.  The Veteran 
did not appeal these decisions; so they became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103 (2010).  

The Board did not address whether the Veteran's claimed diabetes 
mellitus is related to service on a direct basis in the February 
2009 decision-remand or October 2010 remand.  This decision will 
likewise not address whether the Veteran's claimed diabetes 
mellitus is directly related to service or had its onset within 
one year of separation from service because the claim of whether 
new and material evidence has been submitted to reopen a 
previously denied claim of service for diabetes mellitus on a 
direct basis or within one year of service has not been brought 
or appealed by the Veteran.  See 38 C.F.R. § 20.200.  Thus, this 
issue is not currently before the Board.  

FINDING OF FACT

A preponderance of the competent evidence is against a finding 
that the Veteran's current diabetes mellitus is caused or 
aggravated by his service-connected hypertension with 
arteriosclerosis disability.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
secondary to hypertension with arteriosclerosis have not been 
met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  May 2001, May 2004, and March 2009 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  These letters also notified the Veteran of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was readjudicated in a November 
2010 supplemental statement of the case (SSOC).  

The Veteran's STRs, VA medical treatment records, and private 
treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  An adequate VA examination and opinion was 
provided in April 2009.  The Veteran has not argued, and the 
record does not reflect, that this examination or opinion was 
inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided, is available and not 
part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki 
v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

The Veteran seeks service connection for diabetes mellitus 
secondary to hypertension with arteriosclerosis.  The Veteran 
contends that his hypertension and heart disease lead to the 
development of his diabetes mellitus.  The Veteran is service 
connected for hypertension with arthrosclerosis, which is 
currently rated as 30 percent disabling, effective May 14, 1999.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service- connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An 
appellant's own conclusion, stated in support of his claim, that 
his present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 
Vet. App. 136 (1994).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The competent evidence of record shows that the Veteran currently 
has diabetes mellitus.  An April 1999 private treatment record 
notes that the Veteran has diabetes mellitus type 2.  A May 2001 
VA examination report conducted to assess the severity of his 
hypertension disability notes that the Veteran has a history of 
diabetes mellitus.  A June 2004 private treatment record notes 
that the Veteran's blood sugar and insulin levels were monitored.  
An April 2009 VA examination report notes that the Veteran was 
given a diagnosis of diabetes mellitus under good control with 
insulin.

The Veteran submitted a February 2009 medical opinion from a VA 
physician noting that he has diabetes mellitus and, following a 
review of his current medical records, that it is more likely 
than not that his diabetes mellitus is related to his military 
duty in Vietnam due to his potential exposure to Agent Orange.  

A VA examination was conducted in April 2009.  The examiner noted 
a review of the Veteran's claim file and that the Veteran was 
five feet and five inches tall and weighs 215 pounds with 
clothes.  The Veteran reported the onset of diabetes in 1977, 
that he uses insulin 4 times per day, and that he is on a 
restricted diet.  The Veteran was given diagnoses of service-
related hypertension with arteriosclerotic cardiovascular disease 
and diabetes mellitus under good control with insulin.  

The examiner noted that Veteran has hypertension, which pre-dates 
his diabetes.  Hypertension is not caused by diabetes mellitus 
and is not the result of diabetes mellitus.  It is often a co-
existing condition with diabetes.  There is no evidence based 
literature that shows a causative relationship between diabetes 
and hypertension in the diagnoses themselves.  The 
interrelationship of diabetes and hypertension is usually 
referred to as cardiac effects.  One such effect is that 
hypertension will aggravate the diabetic complications of cardiac 
disease.  Both are interrelated.  The Veteran has 
arteriosclerotic disease, which is aggravated by his diabetes and 
also has been aggravated by his hypertension.  The examiner 
opined further there is no accelerated progression of the 
diabetes secondary to the hypertension.  

The Veteran has diabetic related early renal disease, however 
this is not yet clinically ratable.  He has elevated creatine and 
mild proteinuria.  This early nephrotic condition is aggravated 
by the hypertension.  There is likely nephrosclerosis, which is 
not yet ratable.  There is a contribution of the hypertension to 
the incipient functional impairment that is likely to be caused 
by diabetes.  At the present time the Veteran does have 
laboratory findings of renal damage.  When he has renal failure 
that is clinically significant, then the hypertension will be a 
contributor.  Likewise, when peripheral vascular disease, 
coronary vascular disease, and renal disease become functionally 
impairing, then the hypertension will have a relationship.  The 
hypertension does not cause the diabetes, nor does it accelerate 
the diabetes into insulin-use.  There is absolutely no evidence-
based literature to support another hypothesis.  

An October 2009 medical opinion from a VA physician notes that 
the Veteran had seen the physician since 2006 for diabetes 
management.  He was originally diagnosed in 1975, approximately 
one year after discharge from service.  Research shows that 
patients have type two diabetes five years or more prior to 
diagnosis.  If it were possible to go back and review the 
Veteran's records within two years of his discharge, the 
physician noted, there would be evidence to support signs and 
symptoms of type two diabetes mellitus.  

Regarding the February and October 2009 medical opinions from VA 
physicians, the issue of whether the Veteran's diabetes mellitus 
had its onset during or within one year of, or is otherwise 
directly related to, service, is not before the Board; thus, 
these opinions have no relevance to whether the Veteran's 
diabetes mellitus is related to his service-connected 
hypertension with arteriosclerosis disability.  

The Veteran is competent to report those symptoms of diabetes 
that require only personal knowledge as it comes to him through 
his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He 
is not, however, competent to provide an opinion that his service 
connected hypertension with arteriosclerosis disability causes or 
aggravates his diabetes mellitus as this is a matter for a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The April 2009 VA examiner's opinion clearly indicates that the 
Veteran's hypertension with arteriosclerosis disability does not 
cause or aggravate his diabetes mellitus and that, when 
peripheral vascular disease, coronary vascular disease, and renal 
disease became functionally impairing, then the hypertension will 
have a relationship to those diseases, which are not currently on 
appeal.  A competent medical expert makes this opinion and the 
Board is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The preponderance of the evidence is against the claimed diabetes 
mellitus secondary to hypertension with arteriosclerosis; there 
is no doubt to be resolved; and service connection is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes mellitus secondary 
to hypertension with arteriosclerosis is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


